DISSENT ON MOTION FOR REHEARING
BURGESS, Justice.
I respectfully dissent. The majority has a disdain for the manner in which the jurisdiction question was presented to this court. In that, I agree. I must, however, dissent to the majority’s holding that the question of jurisdiction may not be advanced in the appellee’s motion for rehearing since it was not raised in his brief. As a general rule the majority is correct. The question of jurisdiction is an exception, if not the exception. The jurisdiction of this court may be raised and decided at any stage of the proceedings. St. Louis
Our court, this date, in Reserve Life Insurance Co. v. Blackstock, No. 09-83-253 CV (Tex.App. — Beaumont, April 4,1985, no writ) (not yet reported), has aligned itself with other courts of appeal which follow the rule that an interlocutory appeal only lies if the appeal was pending as of September 1, 1983. See Wells v. Metro Fina Co., 677 S.W.2d 251 (Tex.App. — El Paso 1984, no writ); Voss International, Inc., v. General Portland, Inc., 670 S.W.2d 771 (Tex.App. — Austin 1984, no writ); Grubbs v. Mercantile Texas Corp., 668 S.W.2d 429 (Tex.App. — Eastland 1984, no writ); Boyd v. Raymondville State Bank, 668 S.W.2d 466 (Tex.App. — Corpus Christi 1984, no writ); Morrison by Morrison v. Williams, 665 S.W.2d 212 (Tex.App. — San Antonio 1984, no writ). This appeal was not pending September 1, 1983. I would, therefore, dismiss the appeal.